Citation Nr: 1620459	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  15-00 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty in the New Philippine Scouts from May 1946 to March 1949. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Manila, Republic of the Philippines. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in January 2016.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record.  In view of the unavailability of service records, the Veteran's advanced age, his lack of representation, and inadequate notice, additional development is warranted so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014);
 38 C.F.R. § 3.159 (2015).

The Veteran served in a construction engineering company in the New Philippine Scouts.  He contended in a July 2013 claim, an April 2014 notice of disagreement, a December 2014 substantive appeal, and during the January 2016 Board hearing that his hearing acuity deficits were caused by military service and that they manifested shortly after that service.  During the Board hearing, the Veteran's spouse testified that she married the Veteran in 1994 and had to shout to communicate with him since that time.  The Veteran appeared to have difficulty hearing normal conversation during the hearing.  The Veteran also testified that his private physician told him that his hearing difficulty was caused by military service.  

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 20142); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

There is a heightened obligation for VA to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where records are presumed to have been destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The only notice sent to the Veteran dated in September 2013 did not meet all requirements because it did not explain all five criteria to substantiate a claim for service connection or completely explain the Veteran's and VA's respective responsibilities to obtain relevant evidence.  The notice advised the Veteran that his service records were likely destroyed in a fire and requested that the Veteran provide information to assist in further search.  The Veteran responded in November 2013 but was only able to submit a certification of military service.  

An additional notice is necessary to explain all five criteria to substantiate a claim for service connection and to provide the Veteran the opportunity to identify and authorize or submit medical evidence of his hearing disorder from his physician as he testified at the hearing.  In view of the lack of service records, the notice must request that the Veteran describe his military duties and experiences to include any injuries, diseases, or occupational exposure to hazards during his military service in an engineering construction unit.  

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

The Board acknowledges that the Veteran has not submitted medical evidence of a current hearing disability.  However, his responses during the hearing and his spouse's credible testimony indicate that he has some level of hearing acuity loss because he had difficulty hearing normal conversation.  As these are symptoms observable by a lay person, there is competent evidence of some degree of current disability.  There is no specific evidence of record of an injury or event in service associated with hearing loss.  However, the record does show that the Veteran performed duties in a construction unit which likely included work in the field using heavy equipment and at least some weapons training.  Finally, the Veteran credibly testified that his physician told him that his hearing deficit was caused by military service.  Although there is insufficient evidence to decide the claim, the Board considers the Veteran's advanced age, lack of representation, lack of service records, and credible testimony and finds that the low threshold for a VA examination is met in this case.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice that meets all requirements including the elements to substantiate a claim for service connection and explain the Veteran's and VA's respective responsibilities to obtain relevant evidence.  The notice must specifically request that the Veteran identify and authorize or submit medical evidence from the physician identified during the Board hearing or any other medical care provider that provided treatment for hearing loss.  The notice must also request that the Veteran describe his military duties and any injuries, disease, or exposure to environmental hazards.   He must also be informed to submit alternative evidence to service treatment records.

2.  If identified and authorized by the Veteran, request private treatment records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

3.  Then, schedule the Veteran for a VA audiological examination in order to determine the current nature and etiology of any bilateral hearing loss. The examiner must review the claims file including any relevant evidence added to the file and the testimony of the Veteran and his spouse at the January 2016 Board hearing.  

The examiner should identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  If adequate testing and assessment cannot be provided, the examiner must provide the reasons and indicate if any additional evidence could be obtained sufficient for rating purposes.  

The examiner must provide an opinion whether it is at least as likely as not (50 percent probability or greater) that any bilateral hearing loss first manifested during service or within one year of discharge from service or is caused by any aspect of the Veteran's military service.  

In offering any opinion, the examiner must comment on the impact, if any, of the Veteran's in-service and post-service occupation and activities.  The examiner should also consider the Veteran's reports that he began experiencing hearing loss since his service in World War II.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claim for service connection for bilateral hearing loss based on the entirety of the evidence.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case with an appropriate period of time for response.  

Thereafter, return the case to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




